United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1057
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Russell Neal Clark,                      *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: November 27, 1998
                                Filed: December 3, 1998
                                    ___________

Before RICHARD S. ARNOLD, WOLLMAN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       Russell Neal Clark was previously sentenced to a total of sixty months
imprisonment and three years supervised release for drug and firearm offenses. While
he was serving his supervised release, he admitted violating various supervised-release
conditions. The district court1 then revoked Clark’s supervised release and sentenced
him to nine months imprisonment and two additional years supervised release. Clark




      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
appeals, arguing that the district court was not authorized to impose the additional
supervised release. We affirm.

       When a district court revokes supervised release and sentences the defendant to
imprisonment that is “less than the maximum term of imprisonment authorized under
[18 U.S.C. § 3583] (e)(3), the court may include a requirement that the defendant be
placed on a term of supervised release after imprisonment.” 18 U.S.C. § 3583(h). In
this case, Clark was subject to a prison term of up to five years upon revocation of his
supervised release. See 18 U.S.C. § 3583(e)(3) (authorizing up to five years
imprisonment upon revocation of supervised release if offense that resulted in term of
supervised release is Class A felony).2 Because the nine-month prison sentence Clark
received was less than the maximum authorized, the district court was entitled to
impose additional supervised release so long as the imprisonment plus additional
supervised release did not exceed Clark’s original term of supervised release. See 18
U.S.C. § 3583(h); United States v. St. John, 92 F.3d 761, 766 (8th Cir. 1996) (original
term of supervised release caps maximum period of time defendant&s freedom can be
restrained upon revocation of supervised release). The total revocation sentence did
not exceed Clark&s original three-year term of supervised release, and his argument on
appeal thus fails.

      Accordingly, we affirm.



      A true copy.

      2
       Based upon the parties’ written stipulation, the district court attributed 65.07
grams of cocaine base to Clark at his original sentencing in 1993. See 21 U.S.C.
§ 841(b)(1)(A) (providing for maximum term of life imprisonment for offenses
involving 50 grams or more of mixture or substance containing cocaine base); 18
U.S.C. § 3559(a)(1) (unless otherwise specified in section defining it, offense is Class
A felony if maximum penalty is life imprisonment).

                                          -2-
Attest:

      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                     -3-